Dear Senator Nevers:
You have requested an opinion of the Attorney General on the following issues:
  1. What is required of a Louisiana employer who is put on notice by an employee that he/she is the victim of domestic abuse?
  2. What is the Louisiana employer's liability and responsibility once an employee has reported a possible threat of this domestic abuse resulting in violence in the workplace by a spouse or significant other?
Our research has not disclosed a statute or court decision addressing your specific question. Therefore, general tort principles will apply. Those principles provide:
A person's conduct is considered negligent (substandard) if he or she fails to exercise the degree of care which would be expected from an ordinarily prudent person under the same or similar circumstances. To constitute substandard conduct, it must be found that the actor should have reasonably foreseen that someone would suffer the injury or harm that occurred as a result of his actions or inactions, and that he failed to exercise reasonable care to avoid the injury or harm.
This analysis must of necessity take into account the individual facts arising from each unique situation. These general principles can be superseded by statutory provisions.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:____________________ David G. Sanders Assistant Attorney General
  DGS/ega